TRANSFER OF RIGHTS AND OBLIGATIONS, OBJECT OF THE EXPLORATION CONTRACT WITH
SALES-PURCHASE OPTION OF MINING CONCESSION TITLES CELEBRATED ON ONE HAND BY A)
MINEROMETALÚRGICA SAN MIGUEL, S. DE R. L. DE C. V., REPRESENTED IN THIS ACT BY
MR. ALAIN BUREAU, IN HIS CHARACTER AS LEGAL REPRESENTATIVE (THE “GRANTOR”) AND,
ON THE OTHER BY, B) CORPORACIÓN AMERMIN, S. A. DE C.V., LIKEWISE REPRESENTED IN
THIS ACT BY MR. RAMIRO TREVIZO LEDEZMA IN HIS CHARACTER AS SOLE ADMINISTRATOR
AND LEGAL REPRESENTATIVE (THE “GRANTEE”), AND ALSO APPEARING MR. CRESENCIO
ENRIQUE ARMENTA HERNÁNDEZ, PER HIS OWN RIGHT, JOINTLY NAMED AS THE “PARTIES”, IN
ACCORDANCE TO THE FOLLOWING PREVIOUS RECORDS, DECLARATIONS AND CLAUSES:







PREVIOUS RECORDS







I.

On the 26th November 2007, the  GRANTOR celebrated and Exploration

Contract with sales-purchase option on Mining Concessions Titles with
  CRESENCIO ENRIQUE ARMENTS HERNÁNDEZ, and an appearing party   to this
instrument and agreeing to receive in exchange as counterplea an amount   total
of $200,000.00 Dollars (Two hundred thousand Dollars 00/100 in United   States
Currency) to be paid in accordance with a scheduled agreement of   payments to
such an effect (the CONTRACT). Ordinary copy of said document   is attached to
this present instrument as Annex I;




II.

The subscription of the CONTRACT by the PARTIES was ratified on the 28th

November 2007 before testimony of Mr. Fernando Rodríguez García, Attorney,
  ascribed to Notary Public number 9 of the Morelos Judicial District, State of
  Chihuahua, and acting as Notary Public er license of the Office’s Title Holder
  Mr. Francisco de Asís García Ramos, and the respective act was inscribed in
the   Book of Acts Out of Protocol under number 25,593, Volume 22 on same date.




III.

On the other hand, on the 14th March 2008, Pershimco Resources Inc, the

GRANTOR, Tara Gold Resources Corp., and the GRANTEE celebrated an   agreement by
virtue of which, among other terms and conditions, it was agreed    to cede in
favor of the GRANTEE the rights that the GRANTOR holds   regarding the mining
concessions described following (the CONCESSIONS):




LOT

TITLE

SURFACE

LOCATION

Mariana

229,483

0.8062 Hectares

Álamos, Sonora

El Mézquite

227,173

275.2012 Hectares

Quiriego, Sonora




IV.

Consequent from the above, the GRANTOR agreed to cede the rights and

obligations derived from the CONTRACT in favor of the GRANTEE,   continuing in
consequence to the subscription of this present contract.














1




--------------------------------------------------------------------------------

DECLARATIONS




I.

The GRANTOR, through the offices of its legal representative and under oath

of stating the truth, declares, that;




1) It is Mexican mercantile society, specifically a Stock Company with Varying

Amount of Capital, duly established and operating in accordance with the
  current and applicable legislation of the United States of Mexico as is
witnessed   in Public Writ number 3,872, granted on the 2nd June 2005 before
testimony of   Mrs. Karla Alejandra Prieto Carrillo, Attorney, at that time
ascribed to Public   Notary number 9 of the Morelos Judicial District, State of
Chihuahua, per   license of its Title Holder. Mr. Francisco de Asís García
Ramos, Attorney, and   instrument that was duly inscribed in the Public Registry
of Property and   Commerce of said District under electronic mercantile folio
number 22328*10,   and registered under numeral 247, on fron page 124 of Volume
XXXIX of the   Book of Mining Societies of the Public Registry of Mines on the
13th July 2007,   and reason why he enjoys the sufficient and necessary
personality to intervene in   this present judicial act;




2) He is endowed with the faculties, powers and necessary and sufficient

mandates to subscribe this present agreement as witnessed in Public Writ
  number 32,137, granted on the 3rd May 2004 before testimony of Mr. Armando
  Herrera Acosta, Attorney and Notary Public number 12 for the Morelos Judicial
  District, instrument that is duly inscribed in the Public Registry of Property
and   Commerce of said District under electronic mercantile folio number
22328*10,   and same that have not been limited, restrained, suspended or
revoked to date,   reason why he enjoys the capacity to subscribe this
agreement;




3) He is duly inscribed in the Federal Taxpayers Registry with Fiscal

Identification Certificate MSM-050602-2NA, and to be current to date in his
  income tax payments and other contributions that have corresponded to him to
  date according to the applicable and current legislation;




4) That by virtue of this CONTRACT he acquired the exploration rights with

sale-purchase option on the titles of the CONCESSIONS:




5) The CONCESSIONS are free of any lien, affectation or ownership limitation

and also current with all of the obligations that regarding this kind of
  administrative authorizations are indicated in the Mining Law and its Ruling;




6) It is the will of its Administration Board to cede in favor of the GRANTEE

the rights and obligations derived from the CONTRACT, complying in full to   the
terms and conditions of this present contract.







II.

The GRANTEE, through the offices of its legal representative and under oath of

stating the truth, declares, that;




1) It is Mexican mercantile society, specifically a Stock Company with Varying

Amount of Capital, duly established and operating in accordance with the





2




--------------------------------------------------------------------------------



current and applicable legislation of the United States of Mexico as is
witnessed

in Public Writ number 9,311, granted on the 9th August 1995 before testimony or
  Mr. José R. Miller Hermosillo, at that time Public Notary number 2 of the
  Morelos Judicial District, and instrument that duly inscribed in the Public
  Registry of Property and Commerce under electronic mercantile folio number
  21164*10, and registered under numeral 58 of Volume XXXIX of the Book of
  Mining Societies of the Public Registry of Mines of the 26th May 2006, and
  reason why he enjoys the sufficient and necessary personality to intervene in
this   present judicial act;




2) He is endowed with the faculties, powers and necessary and sufficient

mandates to subscribe this present agreement as witnessed in the already
  described foregoing numeral and same that have not been limited, restrained,
  suspended or revoked to date, reason why he enjoys the capacity to subscribe
  this agreement;




3) He is duly inscribed in the Federal Taxpayers Registry with Fiscal

Identification Certificate CAM-950810-K77, and to be current to date in his
  income tax payments and other contributions that have corresponded to him to
  date according to the applicable and current legislation;




4) It is the will of its Administration Board to subscribe this present
agreement

with the purpose that the rights derived from the CONCESSIONS be ceded in   his
favor complying in full to the terms and conditions of this instrument.







III.

Mr. CRESENCIO ENRIQUE ARMENTA HERNÁNDEZ, per his own right

and under oath of stating the truth, declares, that;




1) He is a Mexican citizen, of age, in complete use of his mental and physical

faculties, reason by which he enjoys the necessary and sufficient capacity to
  subscribe this present contract, and;




2) It is his free will to subscribe this present Contract with the purpose of

expressly granting his consent for the GRANTOR to cede in favor of the   GRANTEE
the rights derived from the CONTRACT, complying in full to the   terms and
conditions of this instrument.







IV.

Both PARTIES declare, through their respective legal representatives the first

two parties and per his own right the last one, under oath of stating the truth,
that   they assist to the subscription of this present document in good faith,
free of any   deceit, error, violence or any other vitiation in their consent
with the purpose of   committing themselves accordingly to the following:







CLAUSES




FIRST. OBJECT: Complying with article 2,029 of the Federal Civil Code of
complementary application and in accord with article 23, last paragraph of the
Mining





3




--------------------------------------------------------------------------------

Law, as well with the 2nd article of the Code of Commerce, by virtue of the
subscription of this present contract, the GRANTOR transfers gratuitously and
definitely in favor of the GRANTEE, the totality of the rights and obligations
derived from the CONTRACT and to such an effect, enjoying the full and express
consent of Mr. CRESENCIO ENRIQUE ARMENTA HERNÁNDEZ, appearing party in this
present judicial act.




SECOND. SUBSISTENCE OF THE CONTRACT: PARTIES expressly convene that the
subscription of this present agreement will not affect in any manner the terms
and conditions contained in the CONTRACT, the GRANTEE taking to his stead the
position of GRANTOR as of this date for all purposes that might arise, and
liberating the GRANTOR from any responsibility that might derive itself from the
CONTRACT.




Stemming from the above, the GRANTEE commits himself to keep complying with the
schedule of payments contained in the CONTRACT in addition of honoring the
remaining obligations included in same and complying to the terms and conditions
agreed upon by the original parties.




Thus, Mr. CRESENCIO ENRIQUE ARMENTA HERNÁNDEZ relieves as of this moment the
GRANTOR from any responsibility that might derive itself from the execution of
the CONTRACT as of the date of this present instrument, it being that the
GRANTEE will be the subject obliged to terminate with the execution of same for
all legal effects that might take place.




THIRD. ADMINISTRATIVE OBLIGATION: The GRANTEE expressly commits himself to keep
the CONCESSIONS current complying to such and effect with the paper work and
payments of the corresponding rights, and subjecting himself to the general
dispositions and Mexican official standards of the Metallurgical and Mining
Industry as per article 27 of the Mining Law, among others applicable, its
Ruling and others of the applicable and current legislation.




FOURTH. FORMALIZATION OF THE TRANSFER OF RIGHTS AND OBLIGATIONS: The PARTIES
commit themselves to ratify before Public Notary or Public Broker at the
earliest convenience this present document with the purpose that same be
inscribed in the Public Registry of Mines, a dependency of the Secretary of the
Economy, as well as to proceed to the accomplishment of any added administrative
paperwork that be required as per articles 2,034, fraction III of the Federal
Civil Code, 46, fraction VI, 47 of the Mining Law, 83, last paragraph of the
Mining Law’s Ruling and other application and current in the legislation. The
totality of expenditures related with the compliance of this present clause will
be charged to the GRANTEE.




FIFTH. CONFIDENTIALITY: PARTIES expressly commit themselves to keep the totality
of past, present and future information related to this instrument in a
confidential character, and extending same obligation to whomever it may b
disclosed to, either a corporation or an individual.




The PARTY recipient of confidential information must limit the access to it to
its representatives or employees that, under a justified and reasonable cause,
may request access to such information. In such cases, PARTIES must commit these
individuals to





4




--------------------------------------------------------------------------------

the same confidentiality obligations as was extended to any to whom such
information was disclosed.




For purposes of this present clause, the following will not be considered
confidential information: 1. Information that might have been legitimately known
and obtained by the recipient PARTY prior to the subscription of this contract;
2. Information that may be to date or in the future considered as public domain,
if and ever such consideration, did not derive from a non compliance by any of
the PARTIES to the stipulations of this clause, or 3) Information that must be
disclosed to according to law per an administration or judicial mandate issued
by competent authorities,  including those of the Stock Market either in the
United States of Mexico as well as from abroad.




SIXTH. FISCAL OBLIGATIONS: On being registered and regularized before the
Federal Taxpayers Registry as well as current in their income tax payments and
other contributions that have corresponded to them to date, PARTIES agree in
that each will cover, in separate, tax payments that correspond to them
individually in compliance to the terms and conditions of this present
instrument, and heeding the applicable and current fiscal legislation, and
committing themselves to leave free their counterpart regarding any
responsibility that might be imputed to it contrary to this clause by competent
authorities.




SEVENTH. ADDRESSES AND CONTACT TELEPHONES: PARTIES agree in that anything
related to the execution and compliance to the terms and conditions of this
present instrument, as well as to convey any announcement, notification and
other communications in relation to same, they state their addresses and
telephone numbers to be the following:







THE GRANTOR










Avenida de las Industrias 6701-1

Colonia Nombre de Dios

C. P. 31110, Ciudad de Chihuauha

Estado de Chihuahua, México

Phone: 01.614-417-2305

THE GRANTEE










Calle Ramón Domínguez 200

Colonia Deportistas

C. P. 31125, Ciudad de Chihuahua

Estado de Chihuahua, México

Phone: 01-614-200-8481




In case of a change of address, PARTIES agree in notifying their counterpart of
such a fact with at least 5 (five) natural days notice prior to the date in
which the change of address will take place.




EIGHTH. ANNOUNCEMENTS, NOTIFICATIONS AND COMMUNICATIONS: PARTIES agree that any
announcement, notification or communication necessary to be given to their
counterpart must be done so in writing.




Sending of such documents can be carried out by two means: through ordinary
courier delivered on hand or by certificate mail, both with acknowledgment of
receipt.








5




--------------------------------------------------------------------------------

PARTIES likewise agree that announcements, notifications and communications
carried out in relation to this present instrument will be in effect on the day
of reception. In case such documents include some kind of a term, same will
begin to be in effect on the day following in which acknowledgement of receipt
if confirmed, independently if that day is able or not.




NINTH. ELEVENTH. PERSONS TO BE IN CONTACT: PARTIES agree that the totality of
announcements, notifications and communications necessary to be given to their
counterpart derived from the terms and conditions of this present instrument,
must be addressed indistinctly to the following persons:




THE GRANTOR




ALAIN BUREAU

THE GRANTEE




RAMIRO TREVIZO LEDEZMA




In case it be their will to change the contact persons, PARTIES agree in
notifying their counterpart of such a circumstance with at least 5 (five)
natural days prior notice of the date the change will be in effect. Not
complying to this described obligation will imply that announcements,
notifications and communications sent and delivered to the original addressees
of the PARTY doing the change of contact person will bear all legal effects in
favor of the PARTY that was not notified in all opportunity as of the date of
delivery and for as long as the non compliance subsists.




TENTH. TOTALITY OF THE CONTRACT: PARTIES accept that this present contract,
including the CONTRACT and other attachments as an integral part of same,
contain the totality of agreements between them regarding the object, and thus
leaving without effect and cancelling the whole of agreements, reports,
negotiations, correspondence, commitments and communications carried out
previously between them, either in writing or verbal and related with the
CONCESSIONS.




ELEVENTH. MODIFICATIONS: The terms and conditions of this resent instrument can
only be modified by virtue of the subscription of modifying agreements between
the PARTIES. To such agreements must be added, as annexes, ordinary copy of this
contract but always searching for a complete interpretation of the terms and
conditions that the PARTIES might have agreed on.




TWELFTH. APPLICABLE LAW: This present instrument will abide and will be
interpreted in accordance to the Mining Law, its Ruling, the Federal Civil Code
and  the Code of Commerce among other applicable and current legal dispositions
in the United States of Mexico.




THIRTEENTH. JURISDICTION: In case there may arise any controversy related to the
validity, intention, interpretations, execution or compliance of this contract,
PARTIES expressly agree to submit same to the competent Courts of Law of the
Morelos Judicial District in the City of Chihuahua, State of Chihuahua, thus
giving up as of this moment any other jurisdiction or privilege that might
correspond to them by reason of their current or future addresses, or by any
other circumstance.














6




--------------------------------------------------------------------------------

EXPLORATION CONTRACT WITH SALES-PURCHASE OPTION ON MINING CONCESSIONS TITLES
CELEBRATED BY PARTIES A) MR. CRESENCIO ENRIQUE ARMENTA HERNÁNDEZ AND BY PARTY
B), THE CORPORATION NAMED “MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE
RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE (LIMITED RESPONSIBILITY SOCIETY
WITH VARYING AMOUNT OF CAPITAL) REPRESENTED IN THIS ACT BY MR. ALAIN BUREAU,
ENGINEER, AND WHICH THEY SUBJECT TO THE FOLLOWING DECLARATIONS AND CLAUSES.







DECLARATIONS




I.

Mr. CRESENCIO ENRIQUE ARMENTA HERNÁNDEZ, declares:




a) That he is the title holder of 100% (one hundred per dent) of the Rights

derived from the mining concessions titles regarding the lots indicated
  following:




LOT ONE




Name: Mariana

Surface: 8062 Hectares

Title: 229483

Location: Álamos, Sonora

Duration: From the 27th April 2007 to 26th April 2067

Inscription data: Under act number 223, page 112, Volume 363 of the Book of

            Mining Concessions of the Public Registry of Mines in Mexico City,
on the 27th

            April  2007.




LOT TWO




Name: El Mezquite

Surface: 275.2012 Hectares

Title: 227173

Location: Quiriego, Sonora

Duration: From the 17th May 2006 to 16th May 1056

Inscription data: Under act number 73, page 37, Volume 357 of the Book of

            Mining Concessions of the Public Registry of Mines in Mexico City on
the 17th   May

            2006.







b) That the rights derived from the mining concession titles referred to in
letter

a) of this present declaration, have not been limited or revoked, and have not
  incurred in any causes for nullity, suspension or lack of sufficiency of
rights and   that, furthermore, he is not in the knowledge of any opposition by
any third   party regarding the signing of this contract.




c) That the rights derived from the mining concession titles referred to in
letter

a) of this present declaration are free of liens, affectation or burdens or





7




--------------------------------------------------------------------------------



ownership limitation of any nature, and that excepting this present contract, he

has not celebrate and will not celebrate any, or executed and will not execute
any   act that burdens, affects or limits in any manner whatsoever the rights
derived   from the mentioned titles.




d) That he is not in the knowledge of the existence of any claim or current law

suit regarding the title holding of the rights regarding the mining  concessions
  and  that there does not exist a different person other that the corporation
  “MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE   RESPONSABILIDAD LIMITADA DE
CAPITAL VARIABLE” (Limited   Responsibility Society with Varying Amount of
Capital) interested in the   production or royalties that might appear regarding
the mineral substances   contained in the lots covered by the mining concessions
already mentioned.







II.

The Corporation “MINEROMETALÚRGICA, SAN MIGUEL, SOCIEDAD

DE RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE”   through its legal
representative:




a) That the Corporation he represents is a Limited Responsibility Society with

Varying Amount of Capital, legally established as per Mexican laws and address
  at Avenida Mirador number 7558-1 (seven thousand five hundred and fifty
  eight), suite number 1, in the city of Chihuahua, Chihuahua, and enjoys its
legal   representation as per Public Writ number 3872 (three thousand eight
hundred   and seventy two) of Volume 184 (one hundred and eighty four), dated on
the 2nd   June 2005 (two thousand and five) granted by testimony of Mr. Karla
Alejandra   Prieto Carrillo, Attorney, at that time ascribed to Public Notary
number 9 (nine)   of the Morelos Judicial District in Chihuahua. Chihuahua, and
acting as Notary   per absence of its Title Holder, Mr. Francisco de Asís García
Ramos, and   inscribed in the Public Registry of Property and Commerce of this
said Morelos   District, State of Chihuahua, in electronic mercantile folio
number 22328 10 M4   (two, two, three, two, eight, one, zero, letter “M”, four)




b) That he enjoys full legal capacity and the fullest representation faculties
to

celebrate this present contract, and which have not been limited nor revoked in
  any manner, the latter, under the terms of Public Writ number 32137 (thirty
two   thousand one hundred and thirty seven), granted in this city of Chihuahua,
  Chihuahua on the 3rd May of this year before testimony of Mr. Armando Herrera
  Acosta, Attorney and Notary Public number twelve for this Morelos Judicial
  District, State of Chihuahua and is inscribed in the Public Registry of
Property   and Commerce of this Morelos District, in electronic mercantile folio
22328 10   M10 (two, two, three, two, eight, one, zero, letter “M”, one, zero).







III.

Both contracting parties declare:




a) Tat they acknowledge the personality with which their counterparts appear for
  the celebration of this contract.








8




--------------------------------------------------------------------------------



b) That during the celebration of this contract there has not existed error,
deceit,

violence, ignorance, ill faith or hidden vitiations in their consent and,
  consequently, they agree to subject themselves to the following:







CLAUSES







FIRST. Mr. CRESENCIO ENRIQUE ARMENTA HERNÁNDEZ and the Corporation named
“MINEROMETALÚRGICA SAN MIGUEL DE RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE”
(Limited Responsibility Society with Varying Amount of Capital) represented by
Mr. Alain Bureau, Engineer, by means of this clause formalize an EXPLORATION
CONTRACT WITH SALES-PURCHASE OPTION on the rights derived from the mining
concession titles regarding the lots described in letter a) of Declaration I of
this present Contract.




SECOND. This contract can generate the sales-purchase option of the rights
derived from the mining concession titles regarding the lots described in letter
a) of Declaration I of this present Contract accordingly to the following:




A) Granting of the Exploration and Purchase Option. Mr. CRESENCIO ENRIQUE
ARMENTA HERNÁNDEZ grants per this clause to the Corporation named
“MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE RESPONSABILIDAD LIMITADA DE CAPITAL
VARIABLE (Limited Responsibility Society with Varying Amount of Capital) the
sole right, exclusive and irrevocable to explore the surface and subsoil of the
lots within the mining concessions referred to in this contract, agreeing to the
schedule of payments further on explained: The option will begin to be in effect
as of the date of the signature of this contract and will end once the 4 years
accorded time lapse terminates as per Clause Three, once the Corporation
“MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE RESPONSABILIDAD LIMITADA DE CAPITAL
VARIABLE (Limited Responsibility Society with Varying Amount of Capital)
negotiates the purchase option or in its stead brings to date one of the
hypothesis mentioned in the twenty second clause of this present contract.




B) Rights Derived from the Granting of the Option. As of the signature of this
document, the Corporation named “MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE
RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE (Limited Responsibility Society
with Varying Amount of Capital), will be entitled to enter the lots. In order to
carry out this latter, the Corporation commits itself to comply meticulously
with the laws and rulings issued by the Federation in mining matters and
environmental protection. Likewise, Mr. CRESENCIO ENRIQUE ARMENTA HERNÁNDEZ
agrees that the Corporation examines all kinds of documents in reference to the
lots’ history and to exercise any other right for the improvement of the
exploration works development




C) The Corporation “MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE RESPONSABILIDAD
LIMITADA DE CAPITAL VARIABLE (Limited Responsibility Society with Varying Amount
of Capital) will enjoy the faculty to





9




--------------------------------------------------------------------------------

extract the necessary minerals for general sampling purposes in the amount it
determines sufficient for metallurgical studies, lab analysis and technical
studies, being free in its will as to the cost of said amount.




Likewise, Mr. CRESENCIO ENRIQUE ARMENTA HERNÁNDEZ agrees with the Corporation
not to receive any royalty for the product that be it the case is obtained from
the extracted mineral on carrying out the metallurgical studies indicated in the
foregoing paragraph.




D) Both parties agree that in the assumption that “MINEROMETALÚRGICA SAN MIGUEL,
SOCIEDAD DE RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE (Limited Responsibility
Society with Varying Amount of Capital) exercises the purchase option, Mr.
CRESENCIO ENRIQUE ARMENTA HERNÁNDEZ will concede the irrevocable and exclusive
right to purchase the rights derived from the mining concession titles derived
from the lots.




THIRD. “MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE RESPONSABILIDAD LIMITADA DE
CAPITAL VARIABLE (Limited Responsibility Society with Varying Amount of Capital)
through the offices of its legal representative commits itself to submit to the
following schedule of payments:




1. $10,000.00 USD (Ten thousand American Dollars 00/100) at the signature of
this present contract.




2. $10,000.00 USD (Ten thousand American Dollars 00/100) on the 26th May 2008.




3. $15,000.00 USD (Ten thousand American Dollars 00/100) on the 26th November
2008




4. $15,000.00 USD (Ten thousand American Dollars 00/100) on the 26th May 2009.




5. $20,000.00 USD (Twenty thousand American Dollars 00/100) on the 26th November
2009.




6. $25,000.00 USD (Twenty five thousand American Dollars 00/100) on the 26th May
2010.




7. $30,000.00 USD (Thirty thousand American Dollars 00/100) on the 26th November
2010.




8. $35,000.00 USD (Thirty five thousand American Dollars 00/100) on the 26th May
2011.




9. $40,000.00 USD (Forty thousand American Dollars 00/100) on the 26th November
2011.




All payments done in favor of Mr. CRESENCIO ENRIQUE ARMENTA HERNÁNDEZ will be
carried out at the address he designates in this contract.








10




--------------------------------------------------------------------------------

FOURTH. The Corporation named “MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE
RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE (Limited Responsibility Society
with Varying Amount of Capital) will exercise its purchase option on finishing
paying the total of the amounts agreed in the schedule of payments and can be
able to advance payments, should it be convenient to its interests without
curtailing the amounts already indicated. In consequence, all payments complied
with, both parties will be obliged to celebrate and formalize the purchase
option.




In the event that “MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE RESPONSABILIDAD
LIMITADA DE CAPITAL VARIABLE (Limited Responsibility Society with Varying Amount
of Capital) exercises its option, Mr. CRESENCIO ENRIQUE ARMENTA HERNÁNDEZ must
surrender the concession titles covering the lots, as well as other documents
related with same. Likewise, the lots must free of any burden or limitation, and
committing himself as of this moment to transfer 100% (one hundred per cent) the
rights covering the concession titles referred to.




FIFTH. The Corporation “MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE
RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE (Limited Responsibility Society
with Varying Amount of Capital), may withdraw from exploring the lots at any
moment it so decides if it considers that exercising the purchase option if not
economically feasible, in which case Mr. CRESENCIO ENRIQUE ARMENTA HERNÁNDEZ
will not be obliged to return payments already received.




SIXTH. All taxes, expenditures and/or mining obligations regarding the lots will
b covered and complied to by “MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE
RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE (Limited Responsibility Society
with Varying Amount of Capital) as of the date of signature of this present
instrument, and will also have to present proof of work and reports on the
exploration tasks in all opportunity and that have to be sent to the Secretary
of the Economy. Likewise, all payments done as tax payments regarding the lots
will be considered as expenditures according to the applicable fiscal laws.




SEVENTH. This contract can be terminated by the following causes:




A) By non compliance. In the event of not complying to any of the payments
established in the third clause of this contract by “MINEROMETALÚRGICA SAN
MIGUEL, SOCIEDAD DE RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE (Limited
Responsibility Society with Varying Amount of Capital). In this assumption, this
Corporation gives up its right to exercise the purchase option on the lots.




Likewise, the non compliance to any of the clauses in this contract will be
considered as a cancellation reason.




B) Per the will of “MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE RESPONSABILIDAD
LIMITADA DE CAPITAL VARIABLE (Limited Responsibility Society with Varying Amount
of Capital). When this Corporation decides not to continue with this present
contract, Mr. CRESENCIO ENRIQUE





11




--------------------------------------------------------------------------------

ARMENTA HERNÁNDEZ should be advised of such a fact in writing at his address
with at least 30 natural days prior of the next payment due date, and his
obligation of continuing payments will cease as of the date of notification.




EIGHTH. All taxes, as well as expenses and fees derived from this contract will
be paid by “MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE RESPONSABILIDAD LIMITADA
DE CAPITAL VARIABLE (Limited Responsibility Society with Varying Amount of
Capital).




NINTH. All notifications, announcements, claims and petitions required in this
contract and its attachments must be done in writing and addressed to the
domiciles set in this present clause. In the same manner, both parties must give
notice to each other of any notification received from mining authorities or by
any other authority that affect the mining concessions. Notifications can be
done in person or by means of registered or certified mail, or through ordinary
private courier service with acknowledgment of receipt. The addresses for such
purposes are stated following:




Of  Mr. CRESENCIO ENRIQUE ARMENTA HERNÁNDEZ:

Avenida Independencia 2514

Fraccionamiento Independencia

Cuauhtémoc, Chihuahua, México




Of “MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE RESPONSABILIDAD LIMITADA DE
CAPITAL VARIABLE (Limited Responsibility Society with Varying Amount of
Capital):

Avenida Mirador 7558-1

Col. Campestre-Washington

Chihuahua, Chihuahua, México




TENTH. This contract will abide and will be subject to the Civil Legislation for
the State of Chihuahua, Mexico, and both parties submit to the jurisdiction of
the competent Courts of Law of the Morelos Judicial District in the City of
Chihuahua, Chihuahua, Mexico, renouncing to any other jurisdiction that might
correspond to them by reason of their present or future addresses and by
whatever other reason.




ELEVENTH. Parties expressly agree that this contract contains all of the
agreements and stipulations accepted by them and, consequently, this present
instrument is the only contractual document celebrated between them and will
prevail over any other contract or document celebrated by the parties.




No modification or exemption to this contract or waiver to any of its
stipulations will be valid or obligatory unless it is done by means of an
agreement signed by the celebrating parties.




Parties sign this contract in the City of Chihuahua, Chihuahua on the 26th day
of the month of November 2007.




Signature




Mr. CRESENCIO ENRIQUE ARMENTA HERNÁNDEZ





12




--------------------------------------------------------------------------------

Signature




“MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE RESPONSABILIDAD LIMITADA DE CAPITAL
VARIABLE (Limited Responsibility Society with Varying Amount of Capital)

Represented by Mr. Alain Bureau, Engineer







NOTARY RATIFICATION







In the City of Chihuahua, Chihuahua, on the 28th day of the month of November of
the year 2007, before me, Mr. FERNANDO RODRÍGUEZ GARCÍA, Attorney, ascribed to
Public Notary number nine of the Morelos Judicial District of the State of
Chihuahua, and acting as Notary per license of its Title Holder Mr. FRANCISCO DE
ASÍS GARCÍA RAMOS, Attorney, there
appear-----------------------------------------------------




Messres. CRESENCIO ENRIQUE ARMENTA HERNÁNDEZ and ALAIN BUREAU, Engineer,
representing the Corporation “MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE
RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE (Limited Responsibility Society
with Varying Amount of Capital), personality that further ahead will be
justified, and persons I know personally, and abla, to my judgment to contract
and commit themselves, and stated-------------------------------




That for all legal effects they ratify in each and all of its portions the
content of the preceding document, and acknowledging as their own the signatures
and names at the bottom of same as having been written by their own hand, and to
be same they use for all of their
businesses--------------------------------------------------------------------------------




PERSONALITY




Mr. ALAIN BUREAU accredits his legality of the Corporation named
“MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE RESPONSABILIDAD LIMITADA DE CAPITAL
VARIABLE (Limited Responsibility Society with Varying Amount of Capital), as
well as the personality with which he appears to this judicial act showing to me
the following documents of which I do give faith as having them before
me-----------------------------------------------------------




a) Public Writ number 3872 (three thousand eight hundred and seventy two)
granted in this City of Chihuahua, Chihuahua on the 2nd June 2005 (two thousand
and five) before testimony of Mrs. Karla Alejandra Prieto Carrillo, Attorney, at
that time ascribed to this Notary Office per license of the undersigned and by
which the Corporation “MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE RESPONSABILIDAD
LIMITADA DE CAPITAL VARIABLE (Limited Responsibility Society with Varying Amount
of Capital) was established, and whose First Testimony is inscribed in the
Public Registry of Property and Commerce of this Morelos District, State of
Chihuahua, and concerning the Corporation constitution in electronic mercantile
folio 22328 10 M4 (two, two, three, two, eight, one, zero, letter “M”,
four----------------------------------------------------------------------------------------------








13




--------------------------------------------------------------------------------

Of the foregoing document its Clauses and Statues, as salient, are the ones by
which the Society abides and are related verbatim as follows: SOLE CLAUSE. The
Society named RESOURCES PERSHIMCO, INC., and Mr. ROGER BUREAU constitute a
Limited Responsibility Society of Varying Amount of Capital and which will abide
by the articles of the following statutes, and in anything not foreseen, by the
applicable dispositions of the General Law of Mercantile Societies.
-------------------------------------




STATUTES




FIRST ARTICLE. DENOMINATION: This Society, which by its nature is mercantile and
established per the Laws of the Republic of Mexico, will be named
MINEROMETALÚRGICA SAN MIGUEL, and this denomination will be followed by the
words “SOCIEDAD DE RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE” (Limited
Responsibility Society of Varying Amount of Capital), or by its abbreviation “S.
de RL de
CV”.--------------------------------------------------------------------




SECOND ARTICLE. OBJECT: The Society will have as its object, a) An exercise in
its widest manner in mining activities, metallurgy and combined mining and
metallurgical in all of the branches, aspects and extent, being able to undergo
all those necessary or convenient activities directly related with such mining
enterprises. b) Can dedicate itself to the acquisition, maintenance,
utilization, alienation, per any legal title, of mining concessions in
exploration and exploitation, for ore dressing plants and installations
requiring of concessions, authorizations or permits, c) The purchase, sale,
barter and traffic in general of all kinds of concentrated minerals, metals and
necessary substances for the operation of mining and metallurgical plant as well
as ore dressing, d) The obtainment of all kinds of permits, concessions,
authorizations and governmental approvals necessary or convenient for the
operation and compliance of the Society’s social object, e) The import and
export of the materials, machinery and necessary equipment to carry out its
social object, f) The obtainment of the registry of trade names and commercial
names, and to acquire, alienate all kind of rights on industrial property and
author’s rights, as well as to obtain or grant licenses and authorization for
the use and exploitation of all kinds of author and industrial rights, g) To
obtain and grant loans with or without securities, and issue, accept, guarantee,
acquire, endorse and, in general, transmit all kind of titles of credit per Law,
as well as to guarantee in any manner third party obligations, h) Acquire the
property or lease it and own it and make use of it under any title and in the
measure  it is permissible by the applicable laws all kinds personal goods and
real estate that may become necessary to perform the company’s social object, i)
Participate in and carry out any act or activity in which Mexican societies can
legally participate with foreign capital, j) In general, celebrate within or out
of the Mexican Republic, per its own account and name, or per the account and
name of third parties, all kinds of acts, contracts, agreements be these of a
civil nature or mercantile, principal or accessory or of any other nature in
agreement to law.-------------




THIRD ARTICLE. ADDRESS: The address of the Society will be the City of
Chihuahua, State of Chihuahua, United States of Mexico. However, the Society
will be able to set up agencies, branch offices, correspondent bureaus or
representations in any place of the Mexican Republic or abroad, regardless of
the faculty of General Administrator or Board of Directors, be it the case, to
designate conventional addresses in operations or concrete
acts.----------------------------------------------------------------------








14




--------------------------------------------------------------------------------

FOURTH ARTICLE. DURATION: The duration of the Society will be ninety nine (99)
years, term that will begin to be in effect as of the date of the signature of
this present
instrument.-----------------------------------------------------------------------------------




FIFTH ARTICLE. NATIONALITY: Foreign partners of the Society, current or in the
future, commit themselves before the Secretary of Foreign Affairs to consider
themselves as Mexican citizen regarding the social portions their acquire in the
Society, of the goods, rights, concessions, participations or interests of which
the Society hold Title and of the rights and obligations derived from the
contracts in which the Society is part of. Thus, they give up, surrender
invoking the protection of hteir Governments under the penalty should they do
so, of losing in favor of the Mexican nation the rights and goods they may have
acquired. ---------------------------------------------------------------




SIXTH ARTICLE. CAPITAL: The Society’s Capital is of a Varying Amount. The fixed
minimum capital, without a right of withdrawal , is constituted by the amount of
$3,000.00 /Thee thousand Pesos 00/100 Mexican Currency), legal tender in the
United States of Mexico, entirely subscribed and paid for. The Varying Amount of
Capital will be limited. The social capital is represented per as many social
portions as numbers of partners exist in the Society.
-----------------------------------------------------------------------




SEVENTH ARTICLE. REGIME OF RESPONSIBILITY: The regime adopted by the Society
concerns a Limited Responsibility and thus, each of the partners answers for the
responsibilities of the Society only up to the amount of his contributions
towards the social
capital.-----------------------------------------------------------------------------------------




………. TWELFTH ARTICLE. ADMINISTRATION: The Society will be administered by one or
several Administration Managers who may partners in the Society or person from
out of the Society and will remain in office for one (1) year until their
successor or successors take over. Partners will have at all times the right of
revoking the nomination of the Manager or of the Administration Managers. In
case they be two or more the Administration Managers designated, a Council of
Managers will be convened and its resolutions regarding the social businesses
will be taken per a majority of votes. In case of a tie, the President of the
Board will enjoy the quality or deciding vote. The Managers will be exempted of
responsibility regarding matters alien to their knowledge or in matters they
voted against. The responsibility of the Managers regarding the Society for
reimbursement of the social patrimony will also correspond individually to the
partners except when the partners’ assembly relieves the Manager or the
Administration Managers from any responsibility. Managers can be held
responsible towards credit debtors of the Society, but such responsibility will
not be exacted by the trustee of the Society until he issues his resolution in
which he declares the Society bankrupt.




THIRTEENTH ARTICLE. FACULTIES OF THE ADMINISTRATION MANAGER OR THE COUNCIL OF
MANAGERS: The Administration Manager or the Council of Managers, be it the case,
will hold the Society’s representation and can make use of the Society’s name
before any private person or Corporation and before any kind of federal, state
of municipal authorities, administrative or judicial or before arbiters or
arbitrations and before labor authorities under the terms of article eleven, six
hundred and ninety two, seven hundred eighty six, and eight hundred and seventy
six of the Federal Law of Labor, and will be invested with the widest faculties
granted by law





15




--------------------------------------------------------------------------------

in order to deal with matters concerning the Society; will be able to celebrate
contract in the Society’s name and make use of its assets, with absolute faculty
and only being subject to the responsibility that, per law, corresponds to them.
In particular matters, the Administration Manager or the Council of Managers
will be invested with the corresponding faculties regarding a mandatory
empowered with general mandate and, thus, are able to intervene in all kinds of
operations bearing the Society’s representation, without limitation and with the
extension established in article two thousand four hundred and fifty three of
the Civil Code for the State of Chihuahua and its complementary article in the
Civil Codes of all of the States of the Mexican Republic. In consequence, the
Administration Manager or the Council of Managers will be invested with the
faculties that, in an enunciatively manner but not limiting, are expressed
following:




a) GENERAL FACULTIES FOR LITIGATION AND COLLECTION: Under the terms that for
this kind of POWERS is established in first paragraph of article 2554 (two
thousand five hundred and fifty four) of the Federal Civil Code and its
complementary articles of the Civil Codes of the Federal Entities of the Mexican
Republic where it is put in practice, and per the terms for this kind of
MANDATES established in the first paragraph  of article 2453 (two thousand four
hundred and fifty three) for the Civil Code of the State of Chihuahua, including
those specific mentioned in articles 2,486 (two thousand four hundred and eighty
six) of the Civil Code for the State of Chihuahua, 2,587 (two thousand five
hundred and eighty seven) of the Federal civil Code and other agreeing articles
of the Civil Codes of the Federal Entities of the Mexican Republic enjoying in
an enunciatively manner but not limited, of the faculties to appear before any
person and judicial authorities, administrative, agrarian and of labor, be these
federal state or municipal  or of the Federal District enjoying the widest
faculty to articulate and absolve positions, in court or out of court; to
present complaints, quarrels and suits as well as to ratify them, constitute the
Society as a contributing third party of the Government Attorney and grant
pardon to the offended party; in general, to initiate, follow through and desist
from all kinds of actions, law suits, resources, arbitrations and proceedings en
general, of any kind, including those of relief proceedings, to impugn judges,
members of the Conciliation and Arbitration Board and authorities in general, to
celebrate judicial transactions in all kinds of law suits and extra judicial
proceedings, to compromise in arbitration, extend and receive payments, be
present during auctions, public auctions, be able to bid and improve others and,
in general, to do anything necessary y conductive for the defense and
representation of the interests of the Society, enjoying all kinds of faculties
that may be exercised even in labor matters under the terms of article 692 (six
hundred and ninety two) of the Federal Law of Labor; be endowed to represent the
Society before any authority of a labor character, including during the hearings
referred to in article 873 (eight hundred and seventy three) of the before
mentioned legal ordinance in its three stages of conciliation, suit and
exceptions and offering, admission of proofs, as well as during the hearings of
completion of proofs and, in general, to represent the Society under the terms
of article 11 (eleven) of the Federal Law of Labor before any labor authority
including Boards of Conciliation and Arbitration during all of the process
stages, to absolve positions in ordinary proceedings and even those special
either in individual conflicts as well as collective of and economic nature and
of shut downs.-----




b) GENERAL FACULTIES FOR ACTS OF ADMINISTRATION: Under the terms that for this
kind of POWERS are established in the second paragraph of article 2554





16




--------------------------------------------------------------------------------

(two thousand five hundred and fifty four) of the Federal Civil Code and its
complementary Civil Codes of the Federal Entities of the Mexican Republic where
in exercise, and under the terms that for this kind of MANDATES are established
in the second paragraph of article 2,453 (two thousand four hundred and fifty
three) of the Civil Code for the State of Chihuahua, and conferring upon them,
likewise, in an enunciatively manner but not limiting, the faculty to represent
the Society before any Government Agency and before Government dependant and
decentralized organs and even before Majority or Minority State owned
enterprises in order to initiate, follow through and finish administrative
affairs and to celebrate all kinds of acts, contracts and agreements with such
dependencies and organizations, including the agreements referred to in article
27 (twenty seven) of the Constitution and other applicable and legal
dispositions.-------------------------------------------------------------------------------------------




c) GENERAL FACULTIES FOR ACTS OF DOMINION: Under the terms that for this kind of
POWERS are established in the third paragraph of article 2554 (two thousand five
hundred and fifty four) of the Federal Civil Code and its complementary Civil
Codes of the Federal Entities of the Mexican Republic where in exercise, and
under the terms that for this kind of MANDATES are established in the third
paragraph of article 2,453 (two thousand four hundred and fifty three) of the
Civil Code for the State of
Chihuahua.----------------------------------------------------------------------------------




d) TO ACT IN THE STEAD OF EMPLOYER: Faculty to appear before any kind of local
and federal authorities and for the purposes of articles 11 (eleven), 46 (forty
six), 47 (forty seven) and 132 (one hundred and thirty two) in the first, second
and third portion, 786 (seven hundred and eighty six), 787 (seven hundred and
eighty seven), 873 (eight hundred and seventy three), 874 (eight hundred and
seventy four), 876 (eight hundred and seventy six), 878 (eight hundred and
seventy eight), 880 (eight hundred and eighty), 883 (eight hundred and eighty
three) and 884 (eight hundred and eighty four) of the Federal Law of Labor,
current as of the 1st  (first) of May 1970 (nineteen hundred and seventy). The
proxy is empowered to act before Unions with which the grantor has established
collective contracts and, likewise, he can make use of these faculties for all
kinds of conflicts regarding individual labor problems. In general, he is
endowed to intervene in all kinds of affairs concerning employer-workers
situations and to exercise this present power before any Federal Labor Authority
or Social Security mentioned in article 523 (five hundred and twenty three) of
the Federal Law of Labor. Likewise, he is endowed to represent in the name of
the Society before the Local and Federal Conciliation Boards and before the
Conciliation and Arbitration Boards; in consequence, he is endowed to represent
the Society for the purposes stated in article 11 (eleven), 46 (fort six) and 47
(forty seven) of the before mentioned law, as well as to legally represent the
Society either in or out of Courts of Law under the terms of article 692 ( six
hundred and ninety two), second and third paragraphs of the mentioned law. Even
more, he is endowed to absolve and formulate positions in the name of the
Society under the terms of articles 787 (seven hundred and eighty seven) and 788
(seven hundred and eighty eight) of the Federal Law of Labor, with the faculty
of hearing interrogations, and to establish a legal address where he can receive
all kinds of notifications under the terms of article 866 (eight hundred and
sixty six), and to appear with sufficient and ample legal representation in any
of the mentioned hearings in article 873 (eight hundred and seventy three) in
any of the three conciliation phases and suit and exceptions, and furthermore,
to offer and hear all kinds of proofs under the terms of articles 875 (eight
hundred and seventy five), 876 (eight hundred and seventy





17




--------------------------------------------------------------------------------

six), first and sixth paragraphs, 877 (eight hundred and seventy seven), 878
(eight hundred and seventy eight), 879 (eight hundred and seventy nine) and 880
(eight hundred and eighty). Likewise, he is authorized to propose or negotiate
conciliation agreements, to celebrate transactions, take all kinds of decisions,
negotiate and celebrate labor contracts and to act in the name of the Society as
Administrator en all of the law suits and labor proceedings and before any
authority as well as to celebrate and end labor
contracts.---------------------------------------------------------------------------------------




e) Issue, grant, subscribe, endorse countersign and in any other manner,
negotiate titles of credit or commit the Society in money exchanges under the
terms of the 9th article of the General Law of Titles and Credit Operations, as
well as to enjoy the faculty to open and close banking accounts in the name of
the Society and to designate those persons that will sign documents.
---------------------------------------------------------------------------




f) Carry out the Partners Assembly’s agreements as well as to interpret and
promote their best application and compliance.
------------------------------------------------------------




g) Delegate his faculties with expressed reserve on same and to grant general
and special powers with the faculties that are required for each particular case
among which are inherent the General Administrator or the Council of Managers,
as well as to revoke the corresponding powers that were
granted-----------------------------------------------------




h) The General Administrator or the Council of Managers will be able to act
jointly or separately as they deem
convenient---------------------------------------------------------------




TENTH ARTICLE. GENERAL MANAGERS AND SPECIAL EXECUTIVES: The General Assembly of
Partners be it the case, will be able to name one or several Special or General
Managers for a better operation of the social businesses as well as the
Executives considered necessary. The General Assembly of Partners will be able
to name a Society President and one or several Secretaries as well as many
Executives required or are necessary for the better operation of the social
businesses. The General Assembly of Partners, the General Administrator or the
Council of Managers who name General or Special Managers or Executives, will
determine the faculties that each will enjoy.




TRANSITORY. FIRST: The minimum social capital is $3,000.00 /three thousand
Pesos, Mexican Currency) has been legally subscribed and paid for in cash in the
following manner: SECOND: The founding partners, unanimously, agree upon the
following:




A) It is agreed to confer the Administration of the Society to a Council of
Managers which will be integrated in the following manners: Roger Bureau,
President of the Board; Jacques Fortin, Secretary of the Council. To Messers
Roger Bureau and Jacques Fortin, respectively, are individually endowed for the
performance of their faculties of President and Secretary, respectively of the
Council of Managers of the Society the faculties foreseen in letters a), b), c),
d), e), f) and g) of article THIRTEENTH of the Social Statutes whose content is
herein reproduced for all legal purposes that may take
place----------------------------------------------------------------------------------------------------








18




--------------------------------------------------------------------------------

b) In Public Writ number 32,137 (thirty two thousand one hundred and thirty
seven) granted in the city of Chihuahua, Chihuahua, on the 13th May of this
current year, before testimony of Mr. Armando Herrera Acosta, Attorney and
Notary Public number Twelve for the Morelos District, State of Chihuahua, the
Extraordinary General Assembly Act was protocolized of the Corporation named
“MINEROMETALÚRGICA SAN MIGUEL, SOCIEDAD DE RESPONSABILIDAD LIMITADA DE CAPITAL
VARIABLE (Limited Responsibility Society with Varying Amount of Capital), dated
17th April 2007 (two thousand and seven) in which, among other things, it was
agreed to confer upon Mr. Alain Bureau, Engineer, an ample general power with
all of the faculties foreseen in letters a), b), c), d), e), f) and g of the
THIRTEENTH article of the Social Statutes. The First Testimony is inscribed in
the Public Registry of Property and Commerce of the Morelos District, State of
Chihuahua under electronic mercantile folio 22328 10 M10 (two, two, three, two,
eight, one, zero, letter “M” one, zero)----------------------------------




Mr. ALAIN BUREAU states under oath of saying the truth and in agreement with
what is established in article 71 (seventy one) of the Law of Public Notary for
the State of Chihuahua, that the personality which he appears to this act, has
not been revoked, limited, modified or has been finished in any manner and that
the Corporation he represents enjoys all legal
capacity----------------------------------------------------------------




By virtue of the foregoing, I DO GIVE
FAITH-------------------------------------------------




FIRST: That I know the appearing parties personally and who presented to my
attention official papers by which they identified themselves duly and that in
my concept they enjoy the required legal capacity to celebrate this
act---------------------------




SECOND: That per the appearing persons general data, under oath of saying the
truth, stated to be:




Mr.  CRESENCIO ENRIQUE ARMENTA HERNÁNDEZ, a Mexican citizen and son of Mexican
parents, native of San Miguel, Ahome, State of Sonora, where he was born on the
21st August 1977 (nineteen hundred and seventy seven), bachelor, Geologist, tax
payer and current in his fiscal obligations payment, and for the moment non
accredited, and his address at Calle 24 de Octubre number 3 of Colonia Barrio La
Estación, city of Álamos, Sonora.




He identifies himself with Voting Card number 1110063530112 (one, one, one,
zero, zero, six, three, five, three, zero, one, one, two)
------------------------------------------------




Mr. ALAIN BUREAU, Engineer, foreigner and son of foreign parents, native of
Noranda, Québec, Canada, where he was born on the 5th  March 1969 (nineteen
hundred and sixty nine), Engineer, tax payer and current in his fiscal
obligations payments, non accredited for the moment, married, and his address to
be at Calle Cerrada Vista Real number 6421 (six thousand four hundred and twenty
one) of Colonia Bellavista Ampliación of this
City-----------------------------------------------------------------------------




He accredits his legal stay in this country with Migratory Document FM3, letters
“F”, “M” numeral “Three”, number 710008 (seven, one, zero, zero, zero, eight) as
a non migrant visitor, documents that authorizes him to appear to this act on
the 17th





19




--------------------------------------------------------------------------------

(seventeenth) January of this current year, and issued by the National Migration
Institute of the Secretary of the Interior, and document that in a certified
copy I add to this act as an integral part of
same-----------------------------------------------------------------




THIRD: That this present act will be registered under a corresponding number in
the Book of Acts Out of Protocol of this Notary
Office---------------------------------------------




FOURTH: That the appearing parties read themselves this present document having
explained to them the value and legal reach of the act, and being in agreement
with same, they sign it as proof thereof before me: I SO GIVE
FAITH--------------------------







Signature




/s/ Cresencio Enrique Armenta Hernandez

MR CRESENCIO ENRIQUE ARMENTA HERNÁNDEZ







Signature




/s/ Alain Bureau

MR. ALAIN BUREAU, ENGINEER

In representation of the Corporation

“MINEROMETALÚRGICA SAN

MIGUEL, S. DE R. L. DE C. V.”







ASCRIBED TO PUBLIC NOTARY NUMBER NINE




Signature

/s/ Fernando Rodriguez Garcia

MR. FERNANDO RODRÍGUEZ GARCÍA

ATTORNEY










THIS PRESENT DOCUMENT WAS DULY

INSCRIBED IN BOOK NUMBER 22 OF

REGISTRY OF ACTS OUT OF PROTOCOL

CARRIED BY THIS NOTARY OFFICE

UNDER NUMBER 25,593 ON THE 28TH

NOVEMBER 2007. I SO GIVE FAITH:

ASCRIBED TO NOTARY PUBLIC NUMBER

9, MR. FERNANDO RODRÍGUEZ GARCÍA,

ATTORNEY.










###





20


